UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 14-6531


KENNETH V. AWE,

                  Plaintiff – Appellant,

          v.

HAROLD CLARKE, Director of VDOC; V. M. WASHINGTON, Warden
GRCC; B. WRIGHT, Warden GRCC; WARDEN    BOONE, Warden of
GRCC; DR. TESEMMA, M.D. of GRCC; FRED SCHILLING, Health
Service Director,

                  Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Raymond A. Jackson, District
Judge. (2:11-cv-00511-RAJ-LRL)


Submitted:   June 26, 2014                  Decided:   June 30, 2014


Before WILKINSON, KING, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Kenneth V. Awe, Appellant Pro Se. James Milburn Isaacs, Jr.,
OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Kenneth Awe seeks to appeal the district court order

dismissing      without    prejudice       his    action      brought      under   the

Americans     with     Disabilities        Act,    42     U.S.C.    §§ 12132-12134

(2012), for failure to state a claim.                    This court may exercise

jurisdiction only over final orders, 28 U.S.C. § 1291 (2012),

and   certain    interlocutory       and       collateral     orders,      28   U.S.C.

§ 1292 (2012); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus.

Loan Corp., 337 U.S. 541, 545-46 (1949).                  The order Awe seeks to

appeal is neither a final order nor an appealable interlocutory

or collateral order, as Awe may be able to save his action by

amending his complaint to cure the pleading deficiencies that

were identified by the district court.                    Domino Sugar Corp. v.

Sugar Workers Local Union 392, 10 F.3d 1064, 1066-67 (4th Cir.

1993).       Accordingly,       we   dismiss       the     appeal    for    lack   of

jurisdiction.        We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before   this    court    and   argument       would    not   aid   the    decisional

process.

                                                                            DISMISSED




                                           2